IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

FLORIDA-CARIBBEAN CRUISE             NOT FINAL UNTIL TIME EXPIRES TO
ASSOCIATION,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Petitioner,
                                     CASE NO. 1D16-2391
v.

BISCAYNE BAY PORT PILOTS,
INC.,

      Respondent.

___________________________/


Opinion filed November 9, 2016.

Petition for Writ of Prohibition.

Thomas F. Panza of Panza, Maurer, & Maynard, P.A., Fort Lauderdale, for
Petitioner.

Donna E. Blanton of Radey Law Firm, Tallahassee, and Robert Peltz of The Peltz
Law Firm, Miami, Pamela Jo Bondi, Attorney General and Marlene K. Stern,
Assistant Attorney General, Tallahassee, for Pilotage Rate Review Committee, for
Respondents.




PER CURIAM.

      DENIED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.